Citation Nr: 1548598	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a left calf disorder.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to an initial rating in excess of 10 percent for a peripheral nerve disorder of the left upper extremity associated with service-connected residuals of a left wrist ulnar styloid avulsion fracture (dominant).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the service connection claims on appeal and granted service connection for a peripheral nerve disorder of the left upper extremity associated with service-connected residuals of a left wrist ulnar styloid avulsion fracture (dominant) and assigned a 10 percent disability rating effective January 29, 2015.

In March 2014 the Veteran testified at a personal hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted a written statement waiving RO jurisdiction for consideration of new evidence he planned to submit within the next 30 days.  New medical evidence was received in March 2014 and the Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2015).  

During the hearing the Veteran appeared the raise the issue of entitlement to a TDIU.  A request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of entitlement to a TDIU is currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his claimed disorders of the knees, shoulders, low back, and left calf were caused by parachute landings during basic training; by carrying heavy equipment on long marches; and/or by general wear and tear, particularly in his duties as a tank platoon leader.  He testified that on one of his five jumps, one of his knees hyperextended and he fell backwards; he could not recall which knee was injured.  He explained that he was constantly on and off the tank, having to jump approximately four feet from the tank, and had "some jarring on the back from being bounced around in the tank."  Regarding the claimed migraine headaches disability, the Veteran contends that he was exposed to depleted uranium during military service.  He testified that he never sought medical treatment for any of his claimed disabilities or reported his claimed knee injury during military service.   

The Veteran's claim for service connection for multiple disabilities and for an initial rating in excess of 10 percent for a peripheral nerve disorder of the left upper extremity was received in January 2013 as a fully developed claim (FDC) pursuant to a program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a claimant is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development may still be required prior to adjudicating the claim, such as obtaining additional records and providing a VA medical examination.  See VA Form 21-526EZ.  The Veteran did not submit or identify medical evidence to support his claims before the July 2013 RO decision.  

However, during the March 2014 hearing, the Veteran identified several sources of medical records that may support his claims with respect to demonstrating a current disability, corroborating a continuity of symptomatology since military service, and providing information regarding the current severity of his claimed disabilities and service-connected left upper extremity disability.  The record was held open for 30 days to allow the Veteran to submit the identified medical evidence.  

Later in March 2014, the Veteran did submit some private treatment records from Reno Orthopaedic Clinic, Ralston Family Physicians, and a Pain Management Center.  Unfortunately, the records appear to be incomplete.  (The Veteran's representative also indicated that records from Drs. Massaro and Kelly were no longer available).  While the Veteran requested all medical records since 1997 or 1998 from Reno Orthopaedic Clinic, the earliest records submitted by the Veteran were dated in March 2011.  Those records reflect his reports of a work-related right knee injury in 1998, which required surgery, a period of not much right knee pain until the last couple years, and another right knee surgery in January 2012 with medical records copied to Workers' Compensation.  

Similarly, an October 2011 record from the Pain Management Center reflects treatment for persistent low back pain, diagnosed as lumbosacral strain and sprain, which was not resolving.  The record reflects that the Veteran was seen at the clinic earlier than October 2011.  Finally, a partial treatment record from Ralston Family Physicians dated in June 2013 reflects the Veteran's request for refills of medications for migraine headaches and back pain, suggesting the existence of earlier treatment records from that facility.  

During the hearing the Veteran also testified that after service he was initially treated for headaches in 1988 and had been treated consistently for migraine headaches since 1998.  He stated he could produce those treatment records, but only recent records were provided.

Statements from the Veteran also indicate that he worked as a police officer, including bicycle police officer, from 1988 after separation from service until his recent retirement around 2012 or later.  He testified that he had filed Worker's Compensation claims for his knee and back and that he had a physical examination for the Reno Police Department 25 years ago.  The Board notes that the Veteran likely had periodic physical examinations throughout his career as a police office.  Because he began his employment shortly after separation from service and continued there until recently, such records may support his contentions that his claimed service connected disabilities began in service and continued to the present time.  Therefore, to fulfill the duty to assist the Veteran, the appeal must be remanded to the AOJ to obtain outstanding medical records. 

The AOJ also should obtain a copy of the Veteran's DD Form 214 and his service personnel records, which may support the service connection claims on appeal.

Finally, the Veteran testified that his service-connected left upper extremity disability had increased in severity and he expressed concern regarding the conduct of the examiner during his last VA examination.  Although the Veteran testified that he has not received treatment for his left upper extremity disability, the AOJ should request any treatment records pertinent to his claim for a higher rating.  Then, the AOJ should arrange for an examination to evaluate the severity of the disability, including any effects on the Veteran's usual occupation as a police officer.

Regarding the claim for TDIU benefits, because the issue is dependent on the outcome of the service connection claims and increased rating claim, it is inextricably intertwined with the issues being remanded and must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an official copy of the Veteran's DD Form 214 and his service personnel records.

2.  Ask the Veteran to provide the following records or to complete and return an Authorization and Consent to Release Information (VA 21-4142) to allow VA to obtain any such records on his behalf.

a) All records of evaluation and treatment associated with a Worker's Compensation claim for a right knee injury that occurred in 1998 while participating in training at the Reno Police Department;
b) all records of evaluation and treatment associated with a Worker's Compensation claim filed in 2011 or 2012 pertinent to the right knee and/or low back;
c) all records from Reno Orthopaedic Clinic since establishing care;
d) all records from Ralston Family Physicians since establishing care;
e) all records from Quail Surgical & Pain Management Center since establishing care;
f) all physical examination reports from the Veteran's former employer, Reno Police Department; and
g) any other medical records pertinent to evaluation and treatment for the knees, shoulders, low back, left calf, migraine headaches, and peripheral neuropathy of the left upper extremity.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran or determines that any records are unavailable, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

3.  After completion of the above, arrange for a VA peripheral nerves examination to evaluate the peripheral nerve disorder of the left upper extremity associated with service-connected residuals of a left wrist ulnar styloid avulsion fracture (dominant).  The electronic claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

Regarding the left (dominant) upper extremity, the examiner should indicate which of the following best represents the current disability level involving the musculocutaneous nerve and provide an explanation:

a) Mild incomplete paralysis;
b) Moderate incomplete paralysis;
c) Severe incomplete paralysis; or
d) Complete paralysis whereby there is weakness but not loss of flexion of the elbow and supination of the forearm.

Finally, the examiner should describe the effects that the left upper extremity nerve disability has on the Veteran's usual occupation as a police officer (retired).

4.  After completion of the above, the AOJ should adjudicate the issues of entitlement to service connection for right and left knee, right and left shoulder, low back, left calf, and migraine headache disorders; a rating in excess of 10 percent for a peripheral nerve disorder of the left upper extremity; and entitlement to a TDIU.  The claim for an award of TDIU benefits should take into consideration provisions of 38 C.F.R. § 4.16(b).  If the benefits sought on appeal remain denied, the AOJ must furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



